Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Fig. 5: FIG. 5 is a cross-sectional view of a display apparatus according to a first embodiment.
Species II, Fig. 6: FIG. 6 is a cross-sectional view of a display apparatus according to a second embodiment. Referring to FIG. 6, the display apparatus according to the embodiment includes the substrate 100, the first stack structure 250b disposed over the plurality of display element layers, and the second stack structure 250a covering the transmission area TA, wherein the substrate 100 includes the display area DA and the sensor area SA which includes the transmission area TA. The thickness t.sub.3 of the first light extraction area 253a may be greater than or equals to about 50 nm and less than or equals to about 220 nm. For example, the thickness t.sub.3 of the first light extraction area 253 may be greater than or equals to about 170 nm and less than or equals to about 220 nm. The thickness t.sub.1 of the first capping area 251a may be different from the thickness t.sub.2 of the second capping area 251b, and at the same time, the thickness t.sub.3 of the first light extraction area 253a may be different from the thickness t.sub.4 of the second light extraction area 253b. The thickness t.sub.1 of the first capping area 251a and the thickness t.sub.3 of the first light 
Species III, Fig. 7A: FIG. 7A is a cross-sectional view of a display apparatus according to a third embodiment. Referring to FIG. 7A, the display apparatus according to the embodiment includes the substrate 100, the first stack structure 250b over the plurality of display element layers, and the second stack structure 250a covering the transmission area TA, wherein the substrate 100 includes the display area DA and the sensor area SA which includes the transmission area TA. The plurality of display element layers may include the opposite electrode 223 integrally provided throughout the plurality of display element layers 200 and formed in a single piece. In addition, the opposite electrode 223 may include an opening 224 disposed corresponding to the transmission area TA. When the opening 224 is disposed over the transmission area TA to overlap the transmission area TA, the transmittance of the infrared ray emitted from 
Species IV, Fig. 7B: FIG. 7B is a cross-sectional view of a display apparatus according to a fourth embodiment. Referring to FIG. 7B, the display apparatus according to the embodiment includes the substrate 100, the first stack structure 250b over the plurality of display element layers, and the second stack structure 250a covering the transmission area TA, wherein the substrate 100 includes the display area DA and the sensor area SA which includes the transmission area TA. The display element layers may include the opposite electrode 223 integrally included in the plurality of display element layers 200. The opposite electrode 223 may include a first area 223a disposed corresponding to the plurality of display element layers 200 and a second area 223b disposed corresponding to the transmission area TA. Also, a thickness t.sub.6 of the second area 223b may be less than a thickness t.sub.5 of the first area 223a. When the thickness of the opposite electrode 223 over the transmission area TA increases, the transmittance may degrade. When the thickness t.sub.6 of the second area 223b is less than the thickness t.sub.5 of the first area 223a, the transmittance of the infrared ray emitted from the component 20 may be improved. Also, a signal from the component 20 may be sufficiently and precisely processed.
Species V, Fig. 8: FIG. 8 is a cross-sectional view of a display apparatus according to a fifth embodiment. Referring to FIG. 8, the display apparatus according to the embodiment includes the substrate 100, the first stack structure 250b over the plurality of display element layers, and the second stack structure 250a covering the transmission area TA, wherein the substrate 100 includes the display area DA and the 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813